      Case 19-00762-LT7                       Filed 02/15/19                Entered 02/17/19 21:18:30                          Doc 7         Pg. 1 of 3

Information to identify the case:
Debtor
                Student Loan Advocacy Group, Inc.                                               EIN:   81−3399544
                Name

United States Bankruptcy Court       Southern District of California                            Date case filed for chapter:          7      2/14/19

Case number:        19−00762−LT7
Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Student Loan Advocacy Group, Inc.

2. All other names used in the dba Student Loan Processing Center
   last 8 years
3. Address                                   10531 4s Commons Drive, Suite 579
                                             San Diego, CA 92127

4. Debtor's attorney                         Cheryl L. Stengel                                                    Contact phone 619−269−2126
                                             Law Office of Cheryl L. Stengel                                      Email clstengel@outlook.com
   Name and address                          110 West A Street
                                             Suite 750
                                             San Diego, CA 92101

5. Bankruptcy trustee                        Christopher R. Barclay                                               Contact phone 619−255−1529
                                             P.O. Box 2819                                                        Email: None
    Name and address                         La Mesa, CA 91943−2819

6. Bankruptcy clerk's office                 Jacob Weinberger U.S. Courthouse                                     Hours open
                                             325 West F Street
    Documents in this case may be            San Diego, CA 92101−6991                                             9:00am − 4:00pm
    filed at this address. You may
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 619−557−5620
    www.casb.uscourts.gov.

7. Meeting of creditors                      March 19, 2019 at 8:00 AM                                            Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        Office of the U.S. Trustee, First Floor,
    questioned under oath. Creditors         so, the date will be on the court docket.                            Room 1234 (A), 880 Front Street, San
    may attend, but are not required to                                                                           Diego, CA 92101
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
     Case 19-00762-LT7               Filed 02/15/19          Entered 02/17/19 21:18:30                Doc 7       Pg. 2 of 3



Debtor Student Loan Advocacy Group, Inc.                                                              Case number 19−00762−LT7

                         NOTICE OF APPOINTMENT OF INTERIM TRUSTEE
   An order for relief having been entered in the above−referenced case on 2/14/19, the following person is named Interim
Trustee of the estate of the debtor:


                                                      Christopher R. Barclay
                                                          P.O. Box 2819
                                                     La Mesa, CA 91943−2819

                                            TRUSTEE REQUIREMENTS
     Debtors and debtors' attorneys must review the Standing Administration Guidelines immediately to comply with the
production of supporting documentation of material represented in the Schedules and Statement of Financial Affair. Failure to do
so in a timely manner may result in continuances of Meetings and additional appearances. The Standing Administration
Guidelines are available on the internet at:

                         http://www.casb.uscourts.gov/trustee−guidelines−and−additional−requirements


                                                 DISMISSAL OF CASE
   Notice is given that this case will be dismissed if the debtor(s) fails to pay the filing fee pursuant to the Rules of Bankruptcy
Procedure 1006. This dismissal will occur without further notice.
    Furthermore, notice is given that if the Debtor fails to file schedules and statements or other documents required by the Rules
of Bankruptcy Procedure 1007, and/or 11 U.S.C. 521, or if the Debtor or Joint Debtor fails to appear at the §341(a) meeting that
the Court, Trustee or U.S. Trustee may move for dismissal of the case without further notice to the Debtor or Creditors. A party
in interest may object to the motion for dismissal at the §341(a) meeting, at which time a hearing on the objection will be
scheduled.

                                                BANKRUPTCY FRAUD
   If you have information regarding any bankruptcy fraud or abuse, please contact the United States Trustee in writing at 880
Front Street, 3rd Floor, Ste. 3230, San Diego, CA 92101 and/or by calling 619−557−5013.

                                                                                                                               page 2


                                                                                For the Court:
                                                                                Barry K. Lander, Clerk
                                                                                United States Bankruptcy Court
Dated: 2/15/19                                                                  Southern District of California
          Case 19-00762-LT7               Filed 02/15/19         Entered 02/17/19 21:18:30                Doc 7       Pg. 3 of 3

                                              United States Bankruptcy Court
                                             Southern District of California
In re:                                                                                                     Case No. 19-00762-LT
Student Loan Advocacy Group, Inc.                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0974-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Feb 15, 2019
                                      Form ID: 309C                      Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 17, 2019.
db             +Student Loan Advocacy Group, Inc.,    10531 4s Commons Drive, Suite 579,
                 San Diego, CA 92127-3517
smg            +Div. of Labor Standards Enforcement,     7575 Metropolitan Drive, Suite 210,
                 San Diego, CA 92108-4424
smg             Dun & Bradstreet,    Attn: Lynne Roberts, 2nd Floor,    3501 Corporate Parkway,    PO Box 520,
                 Center Valley, PA 18034-0520
14547637       +A.R.M. Solutions, Inc.,    P.O. Box 2929,    Camarillo, CA 93011-2929
14547638       +ADT, Inc.,    1501 Yamato Road,   Boca Raton, FL 33431-4438
14547639       +American Processing Solutions,    11590 West Bernardo Ct., #245,     San Diego, CA 92127-1662
14547640        Craig Cunningham,    3000 Custer Road, Ste. 270-206,    Arp, TX 75750
14547643       +David Pearlman,    1315 Pepper Drive,    El Cajon, CA 92021-1424
14547642       +Inkwell Consulting,    10531 4S Commons Drive, #579,    San Diego, CA 92127-3517
14547644       +PS Business Parks, Inc.,    6440 Lusk Blvd., Suite D200,    San Diego, CA 92121-2762
14547641       +Phillip Green,    4150 Cleveland Avenue,    San Diego, CA 92103-2455
14547646       +Shred-It USA,    28883 Network Place,    Chicago, IL 60673-1288
14547647       +Simpson, Delmore, Greene,    Attn: Terence Greene, Esq.,    600 West Broadway, Suite 400,
                 San Diego, CA 92101-3352
14547645       +Yesenia Rodriguez,    6716 University Ave.,    San Diego, CA 92115-5843

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: clstengel@outlook.com Feb 16 2019 01:41:12      Cheryl L. Stengel,
                 Law Office of Cheryl L. Stengel,    110 West A Street,   Suite 750,    San Diego, CA 92101
tr              EDI: QCRBARCLAY2.COM Feb 16 2019 06:43:00      Christopher R. Barclay,    P.O. Box 2819,
                 La Mesa, CA 91943-2819
smg             EDI: CALTAXFEE Feb 16 2019 06:43:00      California Department of Tax and Fee Administratio,
                 Account Information Group, MIC:29,    P.O. Box 942879,   Sacramento, CA 94279-0029
smg            +EDI: EDD.COM Feb 16 2019 06:43:00      Employment Develop. Dept., State of CA,
                 Bankruptcy Unit - MIC 92E,   P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Feb 16 2019 06:43:00      Franchise Tax Board,    Attn: Bankruptcy,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
ust            +E-mail/Text: ustp.region15@usdoj.gov Feb 16 2019 01:41:23       United States Trustee,
                 Office of the U.S. Trustee,   880 Front Street,    Suite 3230,    San Diego, CA 92101-8897
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*             +United States Trustee,    Office of the U.S. Trustee,   880 Front Street,                        Suite 3230,
                   San Diego, CA 92101-8897
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 17, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 14, 2019 at the address(es) listed below:
              Cheryl L. Stengel   on behalf of Debtor   Student Loan Advocacy Group, Inc. clstengel@outlook.com
              Christopher R. Barclay   admin@crb7trustee.com, qcrbarclay2@ecf.epiqsystems.com,
               mlcunanan@crb7trustee.com
              United States Trustee   ustp.region15@usdoj.gov
                                                                                            TOTAL: 3
